Exhibit 10.3

Execution Version

 

LOGO [g549418dsp08.jpg]

August 29, 2017

Paul Estrem

13 N Lake Ave.

Third Lake, IL 60030

RE: Amended and Restated Severance Agreement

Dear Paul:

You are a key member of the senior management team of Melinta Therapeutics, Inc.
(the “Company”). As a result, the Company is providing you with the following
benefits in consideration of your continued employment with the Company.

 

I. Definitions. For the purposes of this Amended and Restated Severance
Agreement (this “Agreement”), which is intended to amend and restate your prior
Severance Agreement, dated August 23, 2015 (the “Prior Agreement”), capitalized
terms shall have the following meanings:

 

  1. “Cause” shall mean:

 

  (a) your conviction of or your plea of guilty to or confession of an act of
fraud, misappropriation or embezzlement or any felony;

 

  (b) your willful refusal or failure to follow a lawful directive or
instruction of the Company’s board of directors or the individual(s) to whom you
report;

 

  (c) in carrying out your duties, you commit material dishonesty or you breach
a fiduciary duty to the Company;

 

  (d) you engage in conduct which causes material injury to the Company,
monetarily or otherwise;

 

  (e) you use illegal substances at any time; or

 

  (f) you materially breach any Company policies regarding confidentiality,
insider trading, any employment agreement with the Company then in effect or
your Employee Noncompetition, Nondisclosure and Developments Agreement.

 

  2. “Change in Control” shall mean the date:

 

  (a) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) is or becomes the beneficial
owner of our securities representing 50% or more of the total voting power of
the Company’s then-outstanding voting securities, pursuant to a transaction
which the Company’s board of directors does not approve;



--------------------------------------------------------------------------------

  (b) the Company undergoes a merger, reorganization or other consolidation,
including the sale of substantially all of the Company’s assets, in which the
Company is not the surviving entity and in which the persons holding the
Company’s outstanding equity immediately prior to such merger, reorganization or
consolidation own less than 50% of the surviving entity’s voting power
immediately after the transaction; or

 

  (c) a change in the composition of the Company’s board of directors, as a
result of which fewer than a majority of the directors are incumbent directors.
Incumbent directors shall mean directors who either (A) were Company directors
as of the date of this Agreement, or (B) are elected, or nominated for election,
to the Company’s board of directors with the affirmative votes of at least a
majority of the incumbent directors at the time of such election or nomination,
but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of members to the Company’s board of directors.

And provided further that in each of the foregoing cases, the Change in Control
also meets all of the requirements of a “change in the ownership of a
corporation” within the meaning of Treasury Regulation § 1.409A-3(i)(5)(v), a
“change in the effective control of a corporation” within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(vi) or a “a change in the ownership of a
substantial portion of the corporation’s assets” within the meaning of Treasury
Regulation § 1.409A-3(i)(5)(vii).

 

  3. “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  4. “Disability” shall mean a disability as determined under the Company’s
long-term disability plan or program in effect at the time the disability first
occurs, or if no such plan or program exists at the time of disability, then a
“disability” as defined Section 22(e)(3) of the Code.

 

  5. “Good Reason” shall mean one of the following events has occurred without
your consent:

 

  (a) your annual base salary is decreased;

 

  (b) your principal place of employment is relocated to a place 35 or more
miles away from one of the Company’s locations; or

 

  (c) the Company breaches the material terms of any employment agreement then
in effect or you experience a material adverse change to your primary
responsibilities or duties.

And provided further that Good Reason shall not exist unless and until within 90
days after the event giving rise to Good Reason under (a), (b) or (c) above has
occurred, you deliver a written termination notice to the Company stating that
an event giving rise to Good Reason has occurred and identifying with reasonable
detail the event that you assert constitutes Good Reason under (a), (b) or
(c) above and the Company fails or refuses to cure or eliminate the event giving
rise to Good Reason on or within 30 days after receiving your notice. To avoid
doubt, the termination of your employment would become effective at the close of
business on the thirtieth day after the Company receives your termination
notice, unless the Company cures or eliminates the event giving rise to Good
Reason prior to such time.

 

  6. “Termination Date” shall mean the last day of your employment with the
Company.

 

II. Severance Benefits

 

  1. Severance shall be paid to you if your employment is terminated by the
Company (except for termination for Cause or due to death or a Disability) or if
you, of your own initiative, terminate your employment for Good Reason (in
accordance with the notice and cure provisions in this Agreement), provided that
the termination of your employment also constitutes a “separation from service”
as defined by Code Treasury Regulation § 1.409A-1(h).

 

Page 2



--------------------------------------------------------------------------------

  2. In the event you are eligible for severance, the Company shall make a cash
payment (the “Severance Payment”) to you in an amount equal to twelve months of
your annual base salary (less applicable withholdings) on a payroll basis
(provided, however, that if you terminate your employment for Good Reason based
on a reduction in your annual base salary, then the annual base salary to be
used in calculating the Severance Payment shall be your annual base salary in
effect immediately prior to such reduction in annual base salary). If you are
covered under the Company’s group medical and dental coverage as of the
Termination Date, and if you are eligible to continue such coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), the Company will reimburse the employer portion of the premium costs
(consistent with the Company’s policy for active employees) of such continuation
coverage until the earlier of (i) the end of the twelfth month following the
Termination Date; or (ii) the date that you become eligible for coverage under
another group health plan.

 

  3. The Severance Payment will only be made in exchange for a general release
to be executed by you, which becomes enforceable and irrevocable within 60 days
of your Termination Date, of all claims against the Company, its subsidiaries,
and its and their officers, directors and representatives, in a form
satisfactory to the Company. The Severance Payment shall begin within ten days
after the execution by you of the general release and expiration without
revocation of any applicable revocation periods under such general release,
provided that, if the 60 day period during which the release is required to
become effective and irrevocable begins in one calendar year and ends in another
calendar year, the Severance Payment shall be made in the second calendar year.

 

  4. You shall not be required to mitigate the amount of the Severance Payment
or any other benefit provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment or benefit provided for in
this Agreement be reduced (except as provided in this Agreement) by any
compensation earned by you as the result of other employment, by retirement
benefits, or be offset against any amount claimed to be owed by you to the
Company or otherwise (except for any required withholding taxes); provided, that
if the Company makes any other severance payments to you under any other program
or agreement, such amounts shall be offset against the payments the Company is
obligated to make pursuant to this Agreement.

 

III. Pro-Rated Bonus upon Change in Control

If, within six (6) months of the effective date of a Change in Control, you are
terminated without Cause or you resign for Good Reason, you will be entitled to
the pro-rata portion of the annual bonus for the year in which the termination
of your employment occurs, based on the number of months of completed employment
up to the Termination Date, payable no later than March 1 of the following year,
in one lump-sum amount (less required withholdings).

 

IV. Miscellaneous.

 

  1. Section 409A Compliance. The payments and benefits provided for in Section
II of this Agreement constitute an involuntary separation plan pursuant to
Treas. Reg. § 1.409A-1(n), and thus is not “non-qualified deferred compensation”
subject to Section 409A of the Code. To the extent that any of the payments or
benefits provided for in Section II are deemed to constitute non-qualified
deferred compensation benefits subject to Section 409A of the Code, however, the
following interpretations apply: Any termination of your employment triggering
payment of benefits under Section II must constitute a “separation from service”
under Section 409A(a)(2) (A)(i) of the Code and Treasury Regulation §
1.409A-1(h) before distribution of such benefits can commence. To the extent
that the termination of your employment does not constitute a separation of
service under Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation §
1.409A-1 (h) (as the result of further services that are reasonably anticipated
to be provided by you to the Company or any of its parents, subsidiaries or
affiliates at the time your employment terminates), any benefits payable under
Section II that constitute deferred compensation under Section 409A of the Code
shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation § 1.409A-1(h). For purposes of

 

Page 3



--------------------------------------------------------------------------------

  clarification, this Section shall not cause any forfeiture of benefits on your
part, but shall only act as a delay until such time as a “separation from
service” occurs. Further, if you are a “specified employee” (as that term is
used in Section 409A of the Code and regulations and other guidance issued
thereunder) on the date a separation from service becomes effective, any
benefits payable under Section II that constitute non-qualified deferred
compensation under Section 409A of the Code shall be delayed until the earlier
of (i) the business day following the six-month anniversary of the date your
separation from service becomes effective, and (ii) the date of your death, but
only to the extent necessary to avoid such penalties under Section 409A of the
Code. On the earlier of (i) the business day following the six-month anniversary
of the date your separation from service becomes effective, and (ii) your death,
the Company shall pay you (or your estate) in a lump sum the aggregate value of
the non-qualified deferred compensation that the Company otherwise would have
paid you prior to that date under Section II of this Agreement. It is intended
that each installment of the payments and benefits provided under Section II of
this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code. Neither the Company nor you shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A of the Code.

 

  2. Employee’s Obligations. Upon the termination of employment, you shall
promptly deliver to the Company all property of the Company and all material
documents, data and other items which may be in your possession or under your
control and which relate in a material way to the business or affairs of the
Company or its subsidiaries, and no copies of any such documents or any part
thereof shall be retained by you. Any post-employment obligations you may have
pursuant to separate agreements supplement but do not supersede this Agreement
and shall survive as provided for in such separate agreements.

 

  3. Entire Agreement. This Agreement and any employment letter or
confidentiality and non-competition and equity agreements previously executed by
you covers the entire understanding of the parties as to the subject matter
hereof, superseding all prior understandings and agreements related hereto,
including, but not limited to, the Prior Agreement. No modification or amendment
of the terms and conditions of this Agreement shall be effective unless in
writing and signed by the parties or their respective duly authorized agents.

 

  4. Governing Law. This Agreement shall be governed by the laws of the State of
New York, without giving effect to any principles of conflicts of laws.

 

  5. Successors and Assigns. This Agreement may be assigned by the Company upon
a sale, transfer or reorganization of the Company. Upon a Change in Control, the
Company shall require the successor to assume the Company’s rights and
obligations under this Agreement. The Company’s failure to do so shall
constitute a material breach of this Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their successors,
permitted assigns, legal representatives and heirs.

 

Page 4



--------------------------------------------------------------------------------

Kindly indicate your acceptance of the foregoing by signing and dating this
Agreement as noted below, and returning one fully executed original to my
attention.

 

Very truly yours,

 

Melinta Therapeutics, Inc.

 

Dr. Eugene Sun

Chief Executive Officer

By:  

/s/ Dr. Eugene Sun

ACCEPTED AND AGREED:

 

Paul Estrem /s/ Paul Estrem [NAME] 9-1-17 DATE